Affirmed and Opinion Filed February 25, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00978-CR
                                     No. 05-13-00979-CR

                          ROY CURTIS STUART, JR., Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                     Trial Court Cause Nos. F13-52718-Y, F13-52719-Y

                             MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Myers and Brown
                               Opinion by Chief Justice Wright

       A jury convicted Roy Curtis Stuart, Jr. of unlawful possession of a firearm by a felon and

possession with intent to deliver heroin in an amount less than one gram. See TEX. PENAL CODE

ANN. § 46.04(a) (West 2011); TEX. HEALTH & SAFETY CODE ANN. § 481.112(a), (b) (West

2010). The jury found two enhancement paragraphs true in each case, and assessed punishment

at forty-five years’ imprisonment on the firearms offense and twenty years’ imprisonment on the

heroin offense.

       On appeal, appellant’s attorney filed a brief in which she concludes the appeals are

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in

effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12

(Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. See

Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate

courts and counsel in Anders cases).

       Appellant filed a pro se response raising several issues After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeals are frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeals.

       We affirm the trial court’s judgments.


Do Not Publish
TEX. R. APP. P. 47
130978F.U05
 
                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE
 
 




                                                ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


ROY CURTIS STUART, JR., Appellant                  Appeal from the Criminal District Court
                                                   No. 7 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00978-CR       V.                        F13-52718-Y).
                                                   Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                       Justices Myers and Brown participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered February 25, 2015.




                                            ‐3‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


ROY CURTIS STUART, JR., Appellant                  Appeal from the Criminal District Court
                                                   No. 7 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00979-CR       V.                        F13-52719-Y).
                                                   Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                       Justices Myers and Brown participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered February 25, 2015.



 




                                            ‐4‐